Citation Nr: 1328464	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-42 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.   

2.  Entitlement to service connection for a left eye 
disability.

3.  Entitlement to service connection for a neurological 
disability, right upper extremity.  

4.  Entitlement to service connection for a neurological 
disability, left upper extremity.  

5.  Entitlement to service connection for a neurological 
disability, right lower extremity.

6.  Entitlement to service connection for a neurological 
disability, left lower extremity.

7.  Entitlement to service connection for a prostate 
disability.  

8.  Entitlement to service connection for a psychiatric 
disorder, other than posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial disability evaluation in 
excess of 70 percent for PTSD.

10.  Entitlement to an initial disability evaluation in 
excess of 60 percent for coronary artery disease with 
myocardial infarction.  

11.  Entitlement to an initial disability evaluation in 
excess of 10 percent for diabetes mellitus with associated 
nephropathy, hypertension and erectile dysfunction.  

12.  Entitlement to an initial disability evaluation in 
excess of 10 percent for residuals of a cerebrovascular 
accident.  

13.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

14.  Entitlement to an effective date earlier than March 8, 
2007, for the award of service connection for diabetes 
mellitus.

15.  Entitlement to an effective date earlier than March 8, 
2007, for the award of service connection for PTSD.

16.  Entitlement to an effective date earlier than March 8, 
2007, for the award of service connection for coronary 
artery disease with myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of September 2008, January 2009, and March 2009 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  The issues with respect to service 
connection for vision loss and a psychiatric disorder other 
than PTSD, and increased ratings for diabetes mellitus and 
coronary artery disease, have been recharacterized to 
comport with the evidence of record.

The September 2008 rating decision denied entitlement to 
service connection for polyps.  The Veteran initiated a 
timely appeal by filing a notice of disagreement to that 
decision later that month.  A statement of the case (SOC) 
was issued in April 2011; however, the Veteran did not 
perfect a timely appeal of the issue, and the decision is 
now final.    

In January 2012, the Veteran communicated a desire to reopen 
the claim of entitlement to service connection for polyps.  
The matter is referred to the agency of original 
jurisdiction for disposition.  

The increased rating claims, the claim for a TDIU, and all 
service connection claims except the issue of service 
connection for a right eye disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  A December 2004 rating decision denied entitlement to 
service connection for PTSD and coronary artery disease.  
Although notified of the determination and of his appellate 
rights in January 2005, the Veteran did not initiate an 
appeal within one year of being notified.   

2.  No further claim for service connection for PTSD or 
coronary artery disease was received until March 8, 2007.

3.  A June 2005 rating decision severed service connection 
for diabetes mellitus.   Although notified of the 
determination and of his appellate rights in September 2005, 
the Veteran did not initiate an appeal within one year of 
being notified.   

4.  No further claim for service connection for diabetes 
mellitus was received until March 8, 2007.

5.  The Veteran has a right eye disability that is as likely 
as not caused by the service-connected cerebrovascular 
accident.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than March 8, 2007, for the grant of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2013).

2.  The criteria for assignment of an effective date earlier 
than March 8, 2007, for the grant of service connection for 
coronary artery disease are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for assignment of an effective date earlier 
than March 8, 2007, for the grant of service connection for 
diabetes mellitus are not met.  38 U.S.C.A.          §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The criteria for service connection for a right eye 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.   

Regarding the claim for service connection for a right eye 
disability, the Board is granting in full the benefit sought 
on appeal.  Accordingly, any error committed with respect to 
either the duty to notify or the duty to assist was harmless 
and will not be further discussed.  

The remaining appeals arise from the Veteran's disagreement 
with the effective dates assigned following grants of 
service connection for PTSD, coronary artery disease, and 
diabetes mellitus.  Once an initial claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial and will not be discussed.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).   

The Veteran's medical treatment records have been obtained; 
he did not identify any outstanding records pertinent to the 
appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is 
no indication that he receives disability benefits from the 
Social Security Administration.  No VA examinations have 
been conducted in connection with the claims for an earlier 
effective date, but none is required because medical 
examinations would in no way assist the Veteran in 
establishing his claims.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided, is available and 
not part of the claim file.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Service Connection

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires (1) the existence of a present 
disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163 (1995).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).   


Facts

VA clinical notes reflect that the Veteran experienced a 
cerebrovascular accident in May 2007.  Service connection 
for stroke residuals has been established.  

A May 24, 2007 note describes a "right hemanioptic visual 
field cut" along with other residuals of the stroke.  During 
a September 2008 VA eye consult, the Veteran reported that 
his right eye visual field defect began after his May 2007 
stroke.  The optometrist stated, however, that the Veteran 
has "severe restriction OD [right eye]" which was "not 
consistent with" stroke.  

The Veteran underwent a VA eye examination in October 2008.  
The right eye visual field defect was "not consistent with 
diabetes diagnosis and [stroke]"; however, it was noted that 
the Veteran was scheduled for an upcoming MRI "for further 
investigation of visual field deficit."  

A December 2008 MRI of the Veteran's brain "showed no acute 
changes or masses to explain the [visual field defect.]"  As 
a result, the Veteran's VA optometrist determined that the 
right eye visual field defect was "most likely associated to 
remote stroke."  

The Veteran received another VA eye consult in August 2011.  
The Veteran reported loss of visual field immediately 
following his May 2007 stroke.  The examiner characterized 
his right eye visual field defect as resulting in "legal 
blindness."  An MRI showed atrophy of the optic nerve, 
leading to a diagnosis of "[central retinal artery 
occlusion] with residual cilio-retinal artery to fovea."

Analysis

The September 2008 consult included a finding that the 
Veteran's visual field defect was not consistent with 
diabetes or stroke; it  noted that the Veteran was scheduled 
for an MRI to further investigate the cause of his visual 
field defect.  

The December 2008 MRI showed no evidence of any other brain 
changes that could explain the Veteran's visual field 
defect, leading the Veteran's VA optometrist to reverse his 
September 2008 opinion and find that his visual field defect 
was "most likely associated to remote stroke."  This finding 
is supported by other medical evidence of record and 
consistent with the Veteran's report of visual field defect 
immediately following a stroke in May 2007.  

The October 2008 VA examiner did not provide an addendum 
evaluating the MRI findings and updating his opinion.  
Because the examination is not reasonably based on all of 
the evidence of record, it is of no probative value.  

An August 2011 eye consult described the Veteran's reports 
of an onset of right visual field loss immediately following 
his stroke in May 2007.  An MRI showed atrophy of the optic 
nerve, consistent with a "central-retinal artery occlusion."  
The examiner did not indicate that a central-retinal artery 
occlusion is a new and separate condition from the service-
connected cerebrovascular accident.    

The Veteran reported a right eye visual field defect 
immediately after the May 2007 stroke, and has continued to 
report the symptoms since that time.  The Veteran is 
competent to report such symptoms.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  No evidence diminishes the credibility of 
his assertions.  

Affording the Veteran the benefit-of-the-doubt, it is at 
least as likely as not that he has a right eye disorder that 
was incurred as a result of his service-connected stroke.  
Service connection for a right eye disorder is warranted.  
See 38 U.S.C.A §5107 (West 2002).  

Earlier Effective Dates

Law and Regulations

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

If a veteran files an application for service connection 
with VA and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 
7104, 7105.  If he does not initiate an appeal within one 
year, or if he initiates a timely appeal and the appeal is 
denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103.  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 
3.400(q), (r).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a).  However, any communication or action, 
indicating intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an 
informal claim, then the date of the informal claim must be 
accepted as the date of claim for purposes of determining an 
effective date.  Servello, 3 Vet. App. at 200.

Facts

Service connection for diabetes mellitus was initially 
granted by a May 2004 rating decision, on the basis that the 
Veteran had a diagnosis of diabetes mellitus and proof of 
exposure to herbicides during his Vietnam service.

Service connection for PTSD and coronary artery disease was 
denied by a December 2004 rating decision, because the 
Veteran's PTSD stressors could not be verified, and because 
coronary artery disease was not shown during service and 
there was no nexus to service or to a service-connected 
disability.  The Veteran was notified of this decision and 
did not appeal.  

The December 2004 decision also proposed to sever service 
connection for diabetes mellitus, as a result of a VA 
examination showing no evidence of diabetes.  The Veteran 
disagreed with that proposal in January 2005.  In June 2005, 
service connection for diabetes mellitus was severed.  The 
Veteran was notified of this decision and did not appeal.  

In March 2007, the Veteran filed claims for service 
connection for PTSD, coronary artery disease, and diabetes 
mellitus.  During the development of the claim for service 
connection for PTSD, the Veteran's military stressors were 
corroborated by the Joint Services Records Research Center.  
Service connection for PTSD was awarded in a September 2008 
rating decision, and an effective date of March 8, 2007 was 
assigned.  

In a January 2009 rating decision, service connection for 
diabetes mellitus was re-established, and an effective date 
of May 30, 2007, was assigned.  A subsequent December 2011 
rating decision awarded an effective date of March 8, 2007.  
The decision noted a confirmed diagnosis of diabetes 
mellitus, and noted that the findings of impaired glucose 
tolerance prior to the effective date of service connection 
were not indicative of diabetes.  

The January 2009 rating decision also awarded service 
connection for coronary artery disease, as secondary to the 
service-connected diabetes mellitus, effective March 8, 
2007, the effective date of service connection for diabetes.

Analysis

The RO denied the Veteran's claims for service connection 
for PTSD and coronary artery disease in December 2004, and 
severed service connection for diabetes mellitus in June 
2005.  Although notified of the determinations and of his 
appellate rights, the Veteran did not initiate appeals of 
these decisions.  As a result, they became final.  

Review of the file does not reveal, nor does the Veteran 
allege, any subsequent claim for service connection, formal 
or informal, filed before March 8, 2007.  Accordingly, the 
effective date of the subsequent awards of service 
connection for PTSD, diabetes mellitus and coronary artery 
disease can be no earlier than March 8, 2007.

Special Considerations

The Veteran asserts that retroactive effective dates are 
permissible under the facts of this case.  Indeed, 
retroactive effective dates are allowed, to a certain 
extent, in cases where an award or increase of compensation 
is granted pursuant to a liberalizing law.  38 U.S.C.A.  § 
5110(g) ; 38 C.F.R. § 3.114(a).  Under these provisions, the 
claimant must have met all eligibility criteria for the 
liberalized benefit on the effective date of the 
liberalizing law or VA issue, and have been continuously 
eligible from that date to the date of claim or 
administrative determination of entitlement.  These 
provisions apply to original and reopened claims, as well as 
claims for increase.  Id.; see also McCay v. Brown, 9 Vet. 
App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 
1997).  In such cases, the effective date of the award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the 
liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  For 
claims received more than one year after the effective date 
of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  Id.  

VA has also promulgated special rules for the effective 
dates for the grant of presumptive service connection based 
on exposure to herbicides pursuant to orders of a United 
States District Court in the class action of Nehmer v. 
United States Department of Veterans Affairs.  See 38 C.F.R. 
§ 3.816; see also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

A Nehmer class member is defined as a Vietnam veteran who 
has a covered herbicide disease, such as coronary artery 
disease or diabetes.  Certain effective dates apply if a 
Nehmer class member was denied compensation for a covered 
herbicide disease between September 25, 1985, and May 3, 
1989; or if there was a claim for benefits pending before VA 
between May 3, 1989, and the effective date of the 
applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-
(3).  

The liberalizing law that added diabetes as a disease 
presumptively due to herbicide exposure during service in 
Vietnam became effective on May 8, 2001.  Although service 
connection for diabetes mellitus as a result of herbicide 
exposure was granted after the liberalizing law, the Veteran 
was not continuously eligible for service connection for 
diabetes mellitus from May 8, 2001, until the award of 
service connection.  In fact, service connection for 
diabetes was severed in June 2005.  While a subsequent VA 
examination did diagnose diabetes mellitus, the examiner 
also found that the findings of impaired glucose tolerance 
prior to that date did not constitute a diagnosis of 
diabetes.  Since the Veteran was not continuously eligible 
for service connection for diabetes mellitus from May 8, 
2001, entitlement to an effective date earlier than March 8, 
2007, is not available as a result of a liberalizing law.  
38 U.S.C.A. § 5110(g) ; 38 C.F.R. § 3.114(a).

The Veteran was not denied compensation for diabetes between 
September 25, 1985 and May 3, 1989, or between May 3, 1989 
and the effective date of the liberalizing law on May 8, 
2001.  Thus, the special rules afforded to Nehmer class 
claimants are also not applicable.

The claim for an earlier effective date for coronary artery 
disease was granted prior to the liberalizing law 
establishing coronary artery disease as a disease 
presumptively due to herbicide exposure, which became 
effective on August 31, 2010.  Thus, entitlement to an 
effective date earlier than March 8, 2007 for coronary 
artery disease is not available as a result of a 
liberalizing law.  38 U.S.C.A.               § 5110(g) ; 38 
C.F.R. § 3.114(a).

The Veteran was denied compensation for coronary artery 
disease in December 2004, which is between May 3, 1989, and 
the effective date of the liberalizing law on August 31, 
2010.  However, service connection for coronary artery 
disease was not granted pursuant to that liberalizing law.  
Rather, it was awarded in January 2009, as secondary to 
diabetes mellitus.   Thus, the special rules afforded to 
Nehmer class claimants are not applicable.  

With respect to the claim for an earlier effective date for 
PTSD, the claim was granted prior to the liberalizing law 
requiring only that a Veteran show fear of hostile military 
or terrorist activity to satisfy the in-service incurrence 
element of a claim for service connection for PTSD.  75 Fed. 
Reg. 39852 (July 13, 2010).   Thus, entitlement to an 
effective date earlier than March 8, 2007 for PTSD is not 
available as a result of the liberalizing law.   38 U.S.C.A. 
§ 5110(g) ; 38 C.F.R.        § 3.114(a).

The preponderance of the evidence is against the claims for 
earlier effective dates; there is no doubt to be resolved; 
and effective dates earlier than March 8, 2007, for the 
award of service connection for PTSD, diabetes mellitus, and 
coronary artery disease is not warranted.





ORDER

Entitlement to service connection for a right eye 
disability, as secondary to a service-connected disability, 
is granted.

Entitlement to an effective date earlier than March 8, 2007, 
for the award of service connection for diabetes mellitus is 
denied.

Entitlement to an effective date earlier than March 8, 2007, 
for the award of service connection for PTSD is denied.

Entitlement to an effective date earlier than March 8, 2007, 
for the award of service connection for coronary artery 
disease with myocardial infarction is denied.   

REMAND

A January 2009 rating decision granted entitlement to 
service connection for coronary artery disease.  In March 
2009, the Veteran filed a notice of disagreement (NOD) with 
respect to the assigned rating.  No statement of the case 
(SOC) has been issued.  When an NOD has been filed with 
regard to an issue, and a SOC has not been issued, the 
appropriate Board action is to remand the issue to the 
agency of original jurisdiction for issuance of a SOC. 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Over four years have elapsed since the Veteran was last 
afforded a VA examination for his PTSD and diabetes 
mellitus.  In a June 2013 statement, the Veteran's 
representative asserted that the symptomatology associated 
with these disabilities has worsened since then.  When a 
veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The 
Veteran must be afforded VA examinations for the purpose of 
ascertaining the current severity of his service-connected 
PTSD and diabetes mellitus.

The PTSD examiner must also determine whether the Veteran 
has any psychiatric disorder other than PTSD, and, if so, 
state the medical probabilities that it was incurred as a 
result of his service or a service-connected disability.

The Veteran was afforded a VA examination of his stroke 
residuals in February 2012.  Although some residuals were 
identified, the examination report does not identify the 
affected nerves or adequately describe the level of 
impairment; thus, the examination report is inadequate for 
rating purposes.  The examination report also did not 
determine whether the Veteran has any neurological 
abnormalities in his right upper and lower extremities.  The 
Veteran must be afforded an additional VA examination for 
the purpose of ascertaining the nature and severity of any 
service-connected stroke residuals.  

The Veteran asserts that his prostate disease was caused by 
the service-connected diabetes mellitus or exposure to 
herbicides in service.  An examination of the Veteran's 
prostate must be scheduled and an etiology opinion obtained.  

The TDIU question is inextricably intertwined with the 
increased rating claims and identification of any additional 
service connected conditions or manifestations. TDIU is 
dependent upon consideration of the impact of all service 
connected conditions on the ability to obtain or retain 
substantially gainful employment.  Harris v. Derwinski, 1 
Vet. App. 180  (1991).  Thus, this claim must be held in 
abeyance pending resolution of the increased rating claims 
and service-connection claims.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all VA records since November 
2011.  

2.  Request that the Veteran identify all 
non-VA treatment providers who have 
treated him for his claimed disabilities.  
After obtaining his written authorization, 
obtain a complete copy of the Veteran's 
records from the identified treatment 
providers.  

3.  Schedule the Veteran for a VA 
examination to determine the current level 
of severity of the Veteran's PTSD.  The 
examiner must thoroughly review the 
Veteran's claim file, to include a copy of 
this remand.  

The examination must include a detailed 
account of all manifestations of PTSD 
found to be present.  The examiner must 
describe how the symptoms of the service-
connected PTSD affect the Veteran's social 
and industrial capacity.  All necessary 
special studies or tests including 
psychological testing are to be 
accomplished.  The examiner is to assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF).  

The examiner must also provide an opinion 
as to whether it is at least as likely as 
not that the Veteran has any other 
psychiatric disorders that are at least as 
likely as not related to his active 
military service, or, alternatively, 
caused or aggravated by a service-
connected disability.  All opinions must 
be set forth in detail and explained in 
the context of the record.  

The term "aggravation" means a permanent 
increase in the claimed disability; that 
is, an irreversible worsening of the 
condition beyond the natural clinical 
course and character of the condition due 
to the service-connected disability as 
contrasted to a temporary worsening of 
symptoms. 

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner feels that the 
requested opinion cannot be rendered 
without resorting to speculation, the 
examiner must state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training). 

4.  Schedule the Veteran for a VA 
neurological examination.  
 
The examiner must describe the nature and 
severity of all residuals of the Veteran's 
cerebrovascular accident, including left-
sided hemiparesis and a swallowing 
disorder.  

For all identified neurological residuals, 
the examiner must state the particular 
peripheral nerves affected.  The level of 
nerve impairment for each such nerve must 
be equated with "mild," "moderate," 
"moderately severe," or "severe" 
disability.  If there is complete 
paralysis of the nerve, the examiner must 
so state.  

The examiner must also determine the 
nature and severity of  any other stroke 
residuals identified on examination, so 
that each of these abnormalities may be 
definitively evaluated for rating 
purposes.

In addition to an opinion regarding the 
severity of the Veteran's stroke 
residuals, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
neurological abnormalities in his right 
upper and lower extremities that are at 
least as likely as not related to his 
active military service, or, 
alternatively, caused or aggravated by a 
service-connected disability.  All 
opinions must be set forth in detail and 
explained in the context of the record.  

The term "aggravation" means a permanent 
increase in the claimed disability; that 
is, an irreversible worsening of the 
condition beyond the natural clinical 
course and character of the condition due 
to the service-connected disability as 
contrasted to a temporary worsening of 
symptoms. 

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner feels that the 
requested opinion cannot be rendered 
without resorting to speculation, the 
examiner must state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training). 

5.  Schedule the Veteran for a VA 
examination to assess the current severity 
of his service-connected diabetes 
mellitus.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner must thoroughly review the 
Veteran's claim file, to include a copy of 
this remand.  
 
The examiner is to identify all 
complications of the Veteran's service-
connected diabetes mellitus, and indicate 
the severity of each complication.   
 
The examiner is to state whether or not 
the Veteran's type II diabetes mellitus 
requires regulation of activities (i.e., 
avoidance of strenuous occupational and 
recreational activities) and/or insulin.  
The examiner must also state the frequency 
of visits to diabetic care providers, as 
well as the frequency of episodes of 
ketoacidosis and hypoglycemia resulting in 
hospitalization, if any.  

6.  Schedule the Veteran for a VA 
genitourinary examination by an 
appropriate medical professional.  The 
entire claim file (i.e., the paper claim 
file and any medical records contained in 
Virtual VA, CAPRI, and AMIE) must be 
reviewed by the examiner.  If the examiner 
does not have access to Virtual VA, any 
relevant treatment records contained in 
the Virtual VA file that are not available 
on CAPRI or AMIE must be printed and 
associated with the paper claim file so 
they can be available to the examiner for 
review.

The examiner is to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any prostate disease is related to 
service, including as a result of exposure 
to herbicides, or aggravated by the 
service-connected diabetes mellitus.  

The term "aggravation" means a permanent 
increase in the claimed disability; that 
is, an irreversible worsening of the 
condition beyond the natural clinical 
course and character of the condition due 
to the service-connected disability as 
contrasted to a temporary worsening of 
symptoms.  

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner feels that the 
requested opinion cannot be rendered 
without resorting to speculation, the 
examiner must state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training). 

7.  Develop and adjudicate the increased 
rating claims and claims for service 
connection.

8.  Following a decision on the increased 
rating claims and claims for service 
connection, schedule the Veteran for a VA 
examination in connection with his claim 
for a TDIU. The claims folder must be 
reviewed in conjunction with the 
examination. 
 
The examiner is to determine the extent to 
which all of the Veteran's service-
connected disabilities, taken as a whole, 
(currently PTSD at 70%; coronary artery 
disease at 60%; diabetes mellitus and 
stroke residuals, each at 10%; and 
diabetic nephropathy, noncompensable) 
affect his ability to obtain or retain 
substantially gainful employment, without 
regard to his age or nonservice connected 
disabilities. If any increased rating 
claims or claims for service connection 
are granted, these disorders must be 
considered in determining their effect on 
his employability.  Thus, the examiner 
must be advised of all service-connected 
disabilities prior to rendering his/her 
opinion on the issue of employability. 
 
A complete rationale for all opinions 
expressed must be provided.

9.  Issue a SOC for the issue of 
entitlement to an increased initial rating 
for coronary artery disease, so that the 
Veteran may have the opportunity to 
complete an appeal on this issue (if he so 
desires) by filing a timely substantive 
appeal.  This issue should only be 
returned to the Board if a timely 
substantive appeal is filed.

10.  Then, readjudicate the appeal.  If 
any of the benefits sought remain denied, 
issue a supplemental statement of the case 
and return the case to the Board.   

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


